DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-11, and 13-14 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Ito et al (USPAT 6,115,191).
Re claim 1, Ito et al teaches a lens barrel (see abstract line 1), comprising: a first lens (see numeral 120); a first tube that holds the first lens and moves along an optical axis (see numeral 70); a focusing lens disposed to face the first lens (see numeral 130); an actuator that drives the focusing lens (see numeral 110); and a second tube that holds the focusing lens (see numeral 90) 
	Re claim 6, Ito et al teaches wherein: the actuator is supported by the second tube and drives the focusing lens relative to the second tube (see column 7, lines 33-38).
	Re claim 7, Ito et al teaches further comprising: a focusing lens frame that supports the focusing lens (see col 2, lines 44-45), wherein:an engaging portion included at the focusing lens frame is in contact with a shaft included in the actuator (see figure 1).
	Re claim 8, Ito et al teaches wherein: the engaging portion includes a thread that interlocks with the shaft (see numeral 172).
	Re claim 9, Ito et al teaches further comprising: a nut that includes the thread to interlock with the shaft (see numeral 180).
	Re claim 10, Ito et al teaches further comprising: a focusing lens frame that supports the focusing lens (see col 2, lines 44-45); and a shaft portion that guides the focusing lens frame and the second tube so as to be movable along the optical axis (see numeral 91).
	Re claim 11, Ito et al teaches wherein: one side of the shaft portion is supported by the first tube (91 is held in place against tube 70).
	Re claim 13, Ito et al teaches further comprising: a retraction mechanism (see figure 4).
	Re claim 14, Ito et al teaches an image capturing device that includes the lens barrel according to claim 1 (see camera 160).

Allowable Subject Matter
Claims 2, 4-5, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
	In regard to dependent claim 2, the prior art taken either singly or in combination fails to anticipate or fairly suggest a lens barrel including the first tube and the second tube move along the optical axis independently of each other; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 4, the prior art taken either singly or in combination fails to anticipate or fairly suggest a lens barrel including the second first tube includes a second cam follower (see numeral 60); and the third tube includes a second groove that engages with the second cam follower; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 5, the prior art taken either singly or in combination fails to anticipate or fairly suggest a lens barrel including the third tube rotates according to a zooming operation; recited together in combination with the totality of particular features/limitations recited therein


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R GREECE/Primary Examiner, Art Unit 2872